Exhibit 10.11

     
(AHCCCS LOGO) [c92860c9286001.gif]
  ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT

             
1. AMENDMENT
  2. CONTRACT   3. EFFECTIVE DATE OF   4. PROGRAM
NUMBER:
 
NO.:
 
AMENDMENT:
   
               2
  YH09-0001-04             January 15, 2009   DHCM — ACUTE

5. CONTRACTOR’S NAME AND ADDRESS:
Health Choice Arizona
410 N. 44TH Street, Suite 900
Phoenix, AZ 85008
6. PURPOSE OF AMENDMENT: To amend Section D.
7. THE CONTRACT REFERENCED ABOVE IS AMENDED AS FOLLOWS:

  A.   Added to Paragraph 58, Coordination of Benefits, the following language
to the end of the paragraph:         AHCCCS has developed a process and
agreement with Blue Cross Blue Shield of Arizona (BCBSAZ) to receive both
historic and current BCBSAZ coverage data.         Based on this information,
AHCCCS will be submitting claims on behalf of AHCCCS Contractors for services
reimbursed for dates of services 1/15/06 through 3/31/08. From the monies
recovered, AHCCCS will disburse 50% to the Contractor and 50% to the Agency for
recoveries of non-TWG, non-PPC, non-Reinsurance related claims. For these
claims, AHCCCS will withhold 12% of the disbursement to the Contractor to
compensate the vendor recovering the funds. AHCCCS will retain 100% of any
BCBSAZ recoveries related to PPC, TWG and Reinsurance-related claims. The
Contractor is restricted from recouping any funds for BCBSAZ liability for the
period of 1/15/06- 3/31/08. However, the Contractor is responsible for
coordination of benefits from 4/1/08 forward.

By signing this contract, the Contractor is agreeing to the terms of the
contract.

     
NOTE: Please sign and date all copies and then return one executed original to:
  Mark Held
 
  Sr. Procurement Specialist
 
  AHCCCS Contracts
 
  701 E. Jefferson St., MD 5700
 
  Phoenix, AZ 85034

 

 



--------------------------------------------------------------------------------



 



8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.
IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

     
9. SIGNATURE OF AUTHORIZED REPRESENTATIVE:
 
10. SIGNATURE OF AHCCCSA CONTRACTING OFFICER:
 
   
/s/ Carolyn Rose
  /s/ Michael Veit      
TYPED NAME: CAROLYN ROSE
  MICHAEL VEIT
TITLE: CHIEF EXECUTIVE OFFICER
  CONTRACTS & PURCHASING ADMINISTRATOR
DATE: 1-20-2009
  DATE: 1/12/2009

 

 